                      Case 1:20-cv-01414-LGS Document 74 Filed 09/14/20 Page 1 of 1




                                                                      September 11, 2020


           VIA ECF

           Honorable Lorna G. Schofield
           United States District Judge
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, New York 10007

                  Re:     New York Legal Assistance Group v. DeVos, et al., No. 20 Civ. 1414 (LGS)

           Dear Judge Schofield:

                   In accordance with the Court’s June 23, 2020 Order (ECF 33), the parties have prepared a
           Joint Appendix of all comments cited in the parties’ summary-judgment memoranda. The Joint
           Appendix, bookmarked per the Court’s request, exceeds 22 MB, and is thus far too large to be
           filed as a single file via ECF. Accordingly, the parties respectfully request leave to file the Joint
           Appendix solely via CD-ROM to be delivered to the Court.

                  We thank the Court for its consideration of this matter.

                                                         Respectfully submitted,
Application DENIED.
                                                         _/s/ Adam R. Pulver_
By September 18, 2020, the parties shall (1) file the    Adam R. Pulver
CD-ROM with the Office of the Clerk of Court, and (2)    Public Citizen Litigation Group
deliver a courtesy copy of the CD-ROM to the Court,
pursuant to this Court's Individual Rules.               Counsel for Plaintiff

Dated: September 14, 2020                                AUDREY STRAUSS
                                                         Acting United States Attorney for the
       New York, New York
                                                         Southern District of New York

                                                         /s/ Jennifer C. Simon_
                                                         Jennifer C. Simon
                                                         Assistant United States Attorney

                                                         Counsel for Defendants
